Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (CN 107674992).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned 
Regarding claim 1, Zhang teaches a method for cleanly extracting metallic silver (abstract), comprising the following steps:
 	(1) mixing an acidic solution containing Ce4+ and NO3- with a silver-containing material to obtain a mixture for a leaching (page 3, step 1 under “Invention Content”); after the leaching is completed, carrying out a solid-liquid separation on the mixture to obtain a leaching solution (page 3, step 1 under “Invention Content”); and
(2) electrolyzing the leaching solution obtained in step (1), wherein an oxidation reaction of Ce3+ occurs at an anode to obtain a solution containing Ce4+ to achieve a regeneration of Ce4+, and a reduction reaction of Ag+ occurs at a cathode to obtain the metallic silver (page 3, step 2 under “Invention Content”). 
Regarding claim 2, Zhang further discloses wherein in step (1), a concentration of Ce4+ in the acidic solution containing Ce4+ and NO3-; is at least 0.1 mol/L (page 3, paragraph 5 under “Invention Content”).
	Regarding claim 3, Zhang teaches wherein in step (1), a concentration of H+ in the acidic solution containing Ce4+ and NO3- is at most 1 mol/L (Zhang shows concentrations of up to 1 mol/L; page 3, paragraph 6 under “Invention Content”).
Regarding claim 4, an indication of completion of the leaching in step (1) of Zhang includes a ratio of Ce4+ to a total amount of Ce in the leaching solution is at most 5% and a concentration of Ag+ is at least 0.1 mol/L (page 3, paragraph 7 under “invention content”).

Regarding claim 6, Zhang teaches wherein in step (2), the leaching solution is electrolyzed by an electrolytic cell with a diaphragm, the electrolytic cell is separated into a cathode zone and an anode zone by the diaphragm, and the leaching solution enters the electrolytic cell from the cathode zone (page 4, paragraphs 3-4).
Regarding claim 7, Zhang discloses wherein in step (2), during the electrolysis electrolyzing, a current density of the anode ranges from 100 A/m2 to 4000 A/m2 (page 4, paragraph 5), and a current density of the cathode ranges from 50 A/m2 to 700 A/m2 (page 4, paragraph 6).
Regarding claim 8, the solution containing Ce4+ obtained after the electrolysis in step (2) of Zhang is returned to step (1) for recycling (page 4, paragraph 7). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/           Primary Examiner, Art Unit 1794